Order entered November 20, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01004-CR
                                      No. 05-12-01005-CR

                    QUENTARRIUS DEONTRAY BALDWIN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-54128-W, F11-54133-W

                                            ORDER
       The supplemental clerk’s records containing cost bills originally filed in these appeals did

not comply with the Texas Code of Criminal Procedure. Therefore, on October 29, 2013, this

Court ordered the Dallas County District Clerk to file, within seven days, supplemental clerk’s

records containing costs bills that that are signed by the officer who charged the costs or the

officer entitled to receive payment for the costs. To date, we have not received the second

supplemental clerk’s records.

       Accordingly, we ORDER Gary Fitzimmons, Dallas County District Clerk to file, by

DECEMBER 2, 2013, supplemental clerk’s records containing detailed itemizations of the costs

assessed in the cases, including but not limited to, specific court costs, fees, and court appointed
attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost

bills shall be signed by the officer who charged the costs or the officer who is entitled to receive

payment for the costs.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                     /s/     LANA MYERS
                                                             JUSTICE